--------------------------------------------------------------------------------

Exhibit 10.2
 
[logo2.jpg]


SunPower Corporation
To:
3939 N. First Street

San Jose, CA 95134
Attn:Dennis Arriola/CFO
Telephone:(408) 240-5574
Facsimile:(408) 240-5404


Bank of America, N.A.
From:
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated

One Bryant Park
New York, NY  10036
Attn:John Servidio
Telephone:(646) 855-8900
Facsimile:(704) 208-2869


Base Issuer Warrant Transaction
Re:
(Transaction Reference Number: NY - 40065)



Date:
December 22, 2010

 

--------------------------------------------------------------------------------

 
Dear Sir(s):


The purpose of this communication (this “Confirmation”) is to set forth the
terms and conditions of the above-referenced transaction entered into on the
Trade Date specified below (the “Transaction”) between Bank of America, N.A.
(“Dealer”) and SunPower Corporation (“Counterparty”).  This communication
constitutes a “Confirmation” as referred to in the Agreement specified below.
 
1.   This Confirmation is subject to, and incorporates, the definitions and
provisions of the 2000 ISDA Definitions (including the Annex thereto) (the “2000
Definitions”) and the definitions and provisions of the 2002 ISDA Equity
Derivatives Definitions (the “Equity Definitions”, and together with the 2000
Definitions, the “Definitions”), in each case as published by the International
Swaps and Derivatives Association, Inc. (“ISDA”).  In the event of any
inconsistency between the 2000 Definitions and the Equity Definitions, the
Equity Definitions will govern.  For purposes of the Equity Definitions, each
reference herein to a Warrant shall be deemed to be a reference to a Call Option
or an Option, as context requires.
 
Each party is hereby advised, and each such party acknowledges, that the other
party has engaged in, or refrained from engaging in, substantial financial
transactions and has taken other material actions in reliance upon the parties’
entry into the Transaction to which this Confirmation relates on the terms and
conditions set forth below.
 
This Confirmation evidences a complete and binding agreement between Dealer and
Issuer as to the terms of the Transaction to which this Confirmation
relates.  This Confirmation shall be subject to an agreement (the “Agreement”)
in the form of the 1992 ISDA Master Agreement (Multicurrency-Cross Border) as
published by ISDA as if Dealer and Issuer had executed an agreement in such form
on the date hereof (but without any Schedule except for (i) the election of Loss
and Second Method and US Dollars (“USD”) as the Termination Currency, (ii) the
replacement of the word “third” in the last line of Section 5(a)(i) with the
word “first”, (iii) the election that the “Cross Default” provisions of Section
5(a)(vi) shall apply to Issuer and Dealer, each with a “Threshold Amount” of
USD25 million and 2% of Dealer’s shareholders’ equity, respectively, (iv) the
deletion of the phrase “, or becoming capable at such time of being declared,”
in the seventh line under Section 5(a)(vi) of the Agreement and (v) the election
that “Credit Event Upon Merger” under Section 5(b)(iv) shall apply to Issuer and
Dealer). The Transaction shall be the only Transaction under the Agreement.
 
 
 

--------------------------------------------------------------------------------

 


All provisions contained in, or incorporated by reference to, the Agreement will
govern this Confirmation except as expressly modified herein.  In the event of
any inconsistency between this Confirmation and either the Definitions or the
Agreement, this Confirmation shall govern.
 
THIS CONFIRMATION IS SUBJECT TO THE AMENDMENT AGREEMENT DATED AS OF DECEMBER 22,
2010, WHICH CONTAINS CERTAIN CONDITIONS TO EFFECTIVENESS.  UPON THE SATISFACTION
OF THOSE CONDITIONS, THIS CONFIRMATION AMENDS AND RESTATES THE BASE ISSUER
WARRANT TRANSACTION CONFIRMATION BETWEEN THE PARTIES  DATED MARCH 25, 2010
(TRANSACTION REFERENCE NUMBER: NY - 40065) IN ITS ENTIRETY.
 
2.   The Transaction is a Warrant Transaction, which shall be considered a Share
Option Transaction for purposes of the Equity Definitions.  The terms of the
particular Transaction to which this Confirmation relates are as follows:
 
General Terms:
 
Trade Date:
March 25, 2010
   
Effective Date:
April 1, 2010, or such other date as agreed between the parties, subject to
Section 8(l) below
   
Components:
The Transaction will be divided into individual Components, each with the terms
set forth in this Confirmation, and, in particular, with the Number of Warrants
and Expiration Date set forth in this Confirmation.  The payments and deliveries
to be made upon settlement of the Transaction will be determined separately for
each Component as if each Component were a separate Transaction under the
Agreement.
   
Warrant Style:
European
   
Warrant Type:
Call
   
Seller:
Issuer
   
Buyer:
Dealer
   
Shares:
The Class A Common Stock of Counterparty, par value USD0.001 per share (Ticker
Symbol: “SPWRA”).
   
Number of Warrants:
For each Component, as provided in Annex A to this Confirmation.
   
Warrant Entitlement:
One Share per Warrant
   
Strike Price:
USD 27.03  Notwithstanding anything to the contrary in the  Agreement, this
Confirmation or the Equity Definitions, unless Issuer shall have obtained
stockholder approval of the issuance of Shares under the Transaction in
accordance with the applicable rules of the Relevant Exchange, in no event shall
the Strike Price be subject to adjustment to the extent that, after giving
effect to such adjustment, the Strike Price would be less than USD 14.60, except
for any adjustment pursuant to the terms of this Confirmation

 
 
2

--------------------------------------------------------------------------------

 
 

  and the Equity Definitions in connection with stock splits or similar changes
to Issuer’s capitalization.    
Premium:
USD10,815,200
   
Premium per Warrant:
USD5.5379
   
Premium Payment Date:
The Effective Date
   
Exchange:
Nasdaq Global Select Market
   
Related Exchange:
All Exchanges

 
Procedures for Exercise:
 
In respect of any Component:
 
Expiration Time:
Valuation Time
   
Expiration Date:
As provided in Annex A to this Confirmation (or, if such date is not a Scheduled
Trading Day, the next following Scheduled Trading Day that is not already an
Expiration Date for another Component); provided that if that date is a
Disrupted Day, the Expiration Date for such Component shall be the first
succeeding Scheduled Trading Day that is not a Disrupted Day and is not or is
not deemed to be an Expiration Date in respect of any other Component of the
Transaction hereunder; and provided further that if the Expiration Date has not
occurred pursuant to the preceding proviso as of the Final Disruption Date, the
Calculation Agent may elect in its discretion that the Final Disruption Date
shall be the Expiration Date (irrespective of whether such date is an Expiration
Date in respect of any other Component for the Transaction). “Final Disruption
Date” means August 6, 2015.  Notwithstanding the foregoing and anything to the
contrary in the Equity Definitions, if a Market Disruption Event occurs on any
Expiration Date, the Calculation Agent may determine that such Expiration Date
is a Disrupted Day only in part, in which case (i) the Calculation Agent shall
make adjustments to the Number of Warrants for the relevant Component for which
such day shall be the Expiration Date and shall designate the Scheduled Trading
Day determined in the manner described in the immediately preceding sentence as
the Expiration Date for the remaining Warrants for such Component and (ii) the
VWAP Price for such Disrupted Day shall be determined by the Calculation Agent
based on transactions in the Shares on such Disrupted Day effected before the
relevant Market Disruption Event occurred and/or after the relevant Market
Disruption Event ended.  Any day on which the Exchange is scheduled to close
prior to its normal closing time shall be considered a Disrupted Day in
whole.  Section 6.6 of the Equity Definitions shall not apply to any Valuation
Date occurring on an Expiration Date.



 
3

--------------------------------------------------------------------------------

 


Market Disruption Events:
The first sentence of Section 6.3(a) of the Equity Definitions is hereby amended
(A) by deleting the words “during the one hour period that ends at the relevant
Valuation Time, Latest Exercise Time, Knock-in Valuation Time or Knock-out
Valuation Time, as the case may be” in the third, fourth and fifth lines
thereof, and (B) by replacing the words “or (iii) an Early Closure.” by “(iii)
an Early Closure, or (iv) a Regulatory Disruption.”
     
Section 6.3(d) of the Equity Definitions is hereby amended by deleting the
remainder of the provision following the term “Scheduled Closing Time” in the
fourth line thereof.
   
Regulatory Disruption:
Any event that Dealer, in its discretion, determines makes it appropriate with
regard to any legal, regulatory or self-regulatory requirements or related
policies and procedures (whether or not such requirements, policies or
procedures are imposed by law or have been voluntarily adopted by Dealer, and
including without limitation Rule 10b-18, Rule 10b-5, Regulation 13D-G and
Regulation 14E under the Securities Exchange Act of 1934, as amended (the
“Exchange Act”), and Regulation M), for Dealer to refrain from or decrease any
market activity in connection with the Transaction. Dealer shall notify Issuer
as soon as reasonably practicable that a Regulatory Disruption has occurred and
the Expiration Dates affected by it.
   
Automatic Exercise:
Applicable; and means that the Number of Warrants for the corresponding
Expiration Date will be deemed to be automatically exercised at the Expiration
Time on such Expiration Date unless Buyer notifies Seller (by telephone or in
writing) prior to the Expiration Time on such Expiration Date that it does not
wish Automatic Exercise to occur, in which case Automatic Exercise will not
apply to such Expiration Date.
   
Issuer’s Telephone Number
and Telex and/or Facsimile Number
and Contact Details for purpose of
Giving Notice:
Attn:  Dennis Arriola/CFO
 
Telephone: (408) 240-5574
 
Facsimile: (408) 240-5404
     
With a copy to:
     
Attn: Bruce Ledesma/GC
 
Facsimile: (510) 540-0552

 
Settlement Terms:
 
In respect of any Component:
 
Settlement Currency:
USD



 
4

--------------------------------------------------------------------------------

 


Net Share Settlement:
On each Settlement Date, Issuer shall deliver to Dealer a number of Shares equal
to the Number of Shares to be Delivered for such Settlement Date to the account
specified by Dealer and cash in lieu of any fractional Shares valued at the
Relevant Price on the Valuation Date corresponding to such Settlement Date.  If,
in the reasonable judgment of Dealer, for any reason, the Shares deliverable
upon Net Share Settlement would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act of 1933, as amended (the “Securities
Act”), then Dealer may elect to either (x) accept delivery of such Shares
notwithstanding any restriction on transfer or (y) have the provisions set forth
in Section 8(b) below apply.
     
The Number of Shares to be Delivered shall be delivered by Issuer to Dealer no
later than 12:00 noon (local time in New York City) on the relevant Settlement
Date.
   
Number of Shares to be Delivered:
In respect of any Exercise Date, subject to the last sentence of Section 9.5 of
the Equity Definitions, the product of (i) the Number of Warrants exercised or
deemed exercised on such Exercise Date, (ii) the Warrant Entitlement and (iii)
(A) the excess of the VWAP Price on the Valuation Date occurring on such
Exercise Date over the Strike Price (or, if no such excess, zero) divided by (B)
such VWAP Price.
   
VWAP Price:
For any Valuation Date, the volume weighted average price per Share on the
Exchange for the regular trading session (including any extensions thereof) of
the Exchange on such Valuation Date (without regard to pre-open or after hours
trading outside of such regular trading session), as published by Bloomberg at
4:15 p.m. New York City time (or 15 minutes following the end of any extension
of the regular trading session) on such Valuation Date, on Bloomberg page
“SPWRA.UQ <Equity> AQR” (or any successor thereto) (or if such published volume
weighted average price is unavailable or is manifestly incorrect, the market
value of one Share on such Valuation Date, as determined by the Calculation
Agent using a volume weighted method).
   
Other Applicable Provisions:
The provisions of Sections 9.1(c), 9.8, 9.9, 9.10, 9.11 (except that the
Representation and Agreement contained in Section 9.11 of the Equity Definitions
shall be modified by excluding any representations therein relating to
restrictions, obligations, limitations or requirements under applicable
securities laws as a result of the fact that Seller is the Issuer of the Shares)
and 9.12 of the Equity Definitions will be applicable, as if “Physical
Settlement” applied to the Transaction.

 
 
5

--------------------------------------------------------------------------------

 
 
Adjustments:
 
In respect of any Component:
 
Method of Adjustment:
 
Calculation Agent Adjustment; provided that in respect of an Extraordinary
Dividend, “Calculation Agent Adjustment” shall be as described in the provision
below.
     
Extraordinary Dividend:
 
Any cash dividend or distribution on the Shares with an ex dividend date
occurring on or after the Trade Date and on or prior to the date on which Issuer
satisfies all of its delivery obligations hereunder.
     
Calculation Agent Adjustment for Extraordinary Dividend:
 
If an ex-dividend date for an Extraordinary Dividend occurs, then the
Calculation Agent will make adjustments to the Strike Price, the Number of
Warrants, the Warrant Entitlement and/or any other variable relevant to the
exercise, settlement, payment or other terms of the Transaction as it determines
appropriate to account for the economic effect on the Transaction of such
Extraordinary Dividend.

 
Extraordinary Events:
 
Consequences of Merger Events:
       
(a)
Share-for-Share:
Modified Calculation Agent Adjustment
         
(b)
Share-for-Other:
Cancellation and Payment (Calculation Agent Determination)
         
(c)
Share-for-Combined:
Cancellation and Payment (Calculation Agent Determination), provided that the
Calculation Agent may elect Component Adjustment
       
Tender Offer:
 
Applicable
       
Consequences of Tender Offers:
       
(a)
Share-for-Share:
Modified Calculation Agent Adjustment
         
(b)
Share-for-Other:
Modified Calculation Agent Adjustment
         
(c)
Share-for-Combined:
Modified Calculation Agent Adjustment
       
New Shares:
In the definition of New Shares in Section 12.1(i) of the Equity Definitions,
the text in clause (i) shall be deleted in its entirety and replaced with
“publicly quoted, traded or listed on any of the New York Stock Exchange, the
American Stock Exchange, the NASDAQ Global Select Market or the NASDAQ Global
Market (or their respective successors)”.
   
Modified Calculation Agent Adjustment:
With respect to any Merger Event to which Modified Calculation Agent Adjustment
applies, as a condition precedent to the adjustments contemplated in Section
12.2(e)(i) of the Equity Definitions, Dealer, the Issuer of the Affected Shares
and the entity that will be the Issuer of the New Shares shall, prior to the
Merger Date, have entered into such documentation containing representations,
warranties and agreements relating to securities law and other issues



 
6

--------------------------------------------------------------------------------

 



  as Dealer has determined, in its reasonable discretion, to be reasonably
necessary or appropriate to allow Dealer to continue as a party to the
Transaction, as adjusted under Section 12.2(e)(i) of the Equity Definitions, and
to preserve its hedging or hedge unwind activities in connection with the
Transaction in a manner compliant with applicable legal, regulatory or
self-regulatory requirements, or with related policies and procedures applicable
to Dealer, and if such conditions are not met or if the Calculation Agent
determines that no adjustment that it could make under Section 12.2(e)(i) of the
Equity Definitions will produce a commercially reasonable result, then the
consequences set forth in Section 12.2(e)(ii) of the Equity Definitions shall
apply.    
Reference Markets:
For the avoidance of doubt, and without limiting the generality of the foregoing
provisions, any adjustment effected by the Calculation Agent pursuant to Section
12.2(e) and/or Section 12.3(d) of the Equity Definitions may be determined by
reference to the adjustment(s) made in respect of Merger Events or Tender
Offers, as the case may be, in the convertible bond market.
   
Modified Calculation Agent Adjustment:
For greater certainty, the definition of “Modified Calculation Agent Adjustment”
in Sections 12.2 and 12.3 of the Equity Definitions shall be amended by adding
the following italicized language to the stipulated parenthetical provision:
“(including adjustments to account for changes in volatility, expected
dividends, expected correlation, stock loan rate or liquidity relevant to the
Shares or to the Transaction) from the Announcement Date to the Merger Date
(Section 12.2) or Tender Offer Date (Section 12.3)”.
   
Nationalization, Insolvency or Delisting:
Cancellation and Payment (Calculation Agent Determination); provided that in
addition to the provisions of Section 12.6(a)(iii) of the Equity Definitions, it
shall also constitute a Delisting if the Exchange is located in the United
States and the Shares are not immediately re-listed, re-traded or re-quoted on
any of the New York Stock Exchange, the American Stock Exchange, The NASDAQ
Global Select Market or The NASDAQ Global Market (or their respective
successors); if the Shares are immediately re-listed, re-traded or re-quoted on
any such exchange or quotation system, such exchange or quotation system shall
thereafter be deemed to be the Exchange.
   
Additional Disruption Events:
       
(a)
Change in Law:
Applicable; provided that Section 12.9(a)(ii) of the Equity Definitions is
hereby amended (i) by the replacement of the word "Shares" with "Hedge



 
7

--------------------------------------------------------------------------------

 



        Positions"; (ii) by adding the phrase “or public announcement of”
immediately after the phrase “due to the promulgation of or” in the third line
thereof and adding the phrase “formal or informal” before the word
“interpretation” in the same line; and (iii) immediately following the word
“Transaction” in clause (X) thereof, adding the phrase “in the manner
contemplated by the Hedging Party on the Trade Date, unless the illegality is
due to an act or omission of the party seeking to elect termination of the
Transaction”.            
(b)
Insolvency Filing:
 
Applicable
           
(c)
Hedging Disruption:
 
Applicable
           
(d)
Increased Cost of Hedging:
 
Applicable; provided that Section 12.9(a)(vi) of the Equity Definitions is
hereby amended by adding the parenthetical “(including without limitation the
volatility risk)” after the word “risk” in the fifth line thereof.
           
(e)
Loss of Stock Borrow:
 
Applicable
             
Maximum Stock Loan Rate:
 
3.00% per annum
           
(f)
Increased Cost of Stock Borrow:
 
Applicable
             
Initial Stock Loan Rate:
 
0.30% per annum
           
(g)
Failure to Deliver:
 
Not Applicable
         
Hedging Party:
 
Buyer
     
Determining Party:
 
Buyer
     
Non-Reliance:
 
Applicable
     
Agreements and Acknowledgments Regarding Hedging Activities:
 
Applicable
     
Additional Acknowledgments:
 
Applicable
     
3.   Calculation Agent:
 
Dealer.  Upon request, the Calculation Agent shall provide to either party
hereto (and any advisers to such party as requested) a reasonably detailed
explanation of any calculation or determination hereunder.  The Calculation
Agent shall provide notice to the parties of any calculation or determination
hereunder as soon as commercially reasonably practicable following making such
calculation or determination.  Each party shall have the right to bring to the
attention of the Calculation Agent any facts that such party feels may result in
an adjustment or determination hereunder.
     
4.   Account Details:
   




 
Dealer Payment Instructions:
             
Bank of America, N.A.
     
New York, NY
     
SWIFT: BOFAUS3N
     
Bank Routing: 026-009-593
 



 
8

--------------------------------------------------------------------------------

 
 

 
Account Name: Bank of America
   
Account No.: 0012333-34172
 

 

 
Issuer Payment Instructions:
To be provided by Issuer.
     
5.   Offices:
       
The Office of Dealer for the Transaction is:
         
Bank of America, N.A.
   
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
   
One Bryant Park
   
New York, NY  10036
         
The Office of Issuer for the Transaction is:
         
SunPower Corporation
     
3939 N. First Street
     
San Jose, CA 95134
         
6.   Notices: For purposes of this Confirmation:
   
(a)
 
Address for notices or communications to Issuer:
             
To:
SunPower Corporation
     
3939 N. First Street
     
San Jose, CA 95134
   
Attn:
Dennis Arriola/CFO
   
Telephone:
(408) 240-5574
   
Facsimile:
(408) 240-5404
             
With a copy to:
                 
Attn:
Bruce Ledesma/GC
   
Facsimile:
(510) 540-0552
         
(b)
 
Address for notices or communications to Dealer:
           
To:
Bank of America, N.A.
     
c/o Merrill Lynch, Pierce, Fenner & Smith Incorporated
     
One Bryant Park
     
New York, NY 10036
   
Attention:
John Servidio
   
Telephone No:
(646) 855-7127
   
Facsimile:
(704) 208-2869

 
7.   Representations, Warranties and Agreements:
 
(a)           In addition to the representations and warranties in the Agreement
and those contained elsewhere herein, Issuer represents and warrants to and for
the benefit of, and agrees with, Dealer as follows:
 
(i)            On the Trade Date, (A) none of Issuer and its officers and
directors is aware of any material nonpublic information regarding Issuer or the
Shares and (B) all reports and other documents filed by Issuer with the
Securities and Exchange Commission pursuant to the Exchange Act when considered
as a whole (with the more recent such reports and documents deemed to amend
inconsistent statements contained in any earlier such reports and documents), do
not contain any untrue statement of a material fact or any omission of a
material fact required to be stated therein or necessary to make the statements
therein, in the light of the circumstances in which they were made, not
misleading.
 
 
9

--------------------------------------------------------------------------------

 


(ii)           Without limiting the generality of Section 13.1 of the Equity
Definitions, Issuer acknowledges that Dealer is not making any representations
or warranties with respect to the treatment of the Transaction under FASB
Statements 128, 133 (as amended), 149 or 150, EITF Issue No. 00-19, 01-6 or 03-6
(or any successor issue statements) or under any accounting standards including
FASB’s Liabilities & Equity Project.
 
(iii)           Prior to the Trade Date, Issuer shall deliver to Dealer a
resolution of Issuer’s board of directors authorizing the Transaction and such
other certificate or certificates as Dealer shall reasonably request.
 
(iv)           Issuer is not entering into this Confirmation to create actual or
apparent trading activity in the Shares (or any security convertible into or
exchangeable for Shares) or to raise or depress or otherwise manipulate the
price of the Shares (or any security convertible into or exchangeable for
Shares) or otherwise in violation of the Exchange Act.
 
(v)           Issuer is not, and after giving effect to the transactions
contemplated hereby will not be, required to register as an “investment company”
as such term is defined in the Investment Company Act of 1940, as amended.
 
(vi)          On the Trade Date and the Premium Payment Date (A) the assets of
Issuer at their fair valuation exceed the liabilities of Issuer, including
contingent liabilities, (B) the capital of Issuer is adequate to conduct the
business of Issuer and (C) Issuer has the ability to pay its debts and
obligations as such debts mature and does not intend to, or does not believe
that it will, incur debt beyond its ability to pay as such debts mature.
 
(vii)         The representations and warranties of Issuer set forth in Section
3 of the Agreement and Section 3 of the Purchase Agreement dated as of the Trade
Date between Issuer and Deutsche Bank Securities Inc., as representative of the
Initial Purchasers party thereto (the “Purchase Agreement”) are true and correct
as of the Trade Date and the Effective Date and are hereby deemed to be repeated
to Dealer as if set forth herein.
 
(viii)        Issuer understands no obligations of Dealer to it hereunder will
be entitled to the benefit of deposit insurance and that such obligations will
not be guaranteed by any affiliate of Dealer or any governmental agency.
 
(ix)           (A) During the period starting on the first Expiration Date and
ending on the last Expiration Date (the “Settlement Period”), the Shares or
securities that are convertible into, or exchangeable or exercisable for Shares,
are not, and shall not be, subject to a “restricted period,” as such term is
defined in Regulation M under the Exchange Act (“Regulation M”) and (B) Issuer
shall not engage in any “distribution,” as such term is defined in Regulation M,
other than a distribution meeting the requirements of the exceptions set forth
in sections 101(b)(10) and 102(b)(7) of Regulation M, until the second Exchange
Business Day immediately following the Settlement Period.
 
(x)           During the Settlement Period, neither Issuer nor any “affiliate”
or “affiliated purchaser” (each as defined in Rule 10b-18 of the Exchange Act
(“Rule 10b-18”)) shall directly or indirectly (including, without limitation, by
means of any cash-settled or other derivative instrument) purchase, offer to
purchase, place any bid or limit order that would effect a purchase of, or
commence any tender offer relating to, any Shares (or an equivalent interest,
including a unit of beneficial interest in a trust or limited partnership or a
depository share) or any security convertible into or exchangeable or
exercisable for Shares, except through Dealer.
 
(xi)           Issuer shall not take any action to decrease the number of
Available Shares below the Capped Number (each as defined below).
 
(b)           Each of Dealer and Issuer agrees and represents that it is an
“eligible contract participant” as defined in Section 1a(12) of the U.S.
Commodity Exchange Act, as amended.
 
(c)           Each of Dealer and Issuer acknowledges that the offer and sale of
the Transaction to it is intended to be exempt from registration under the
Securities Act of 1933, as amended (the “Securities
 
 
10

--------------------------------------------------------------------------------

 


Act”), by virtue of Section 4(2) thereof.  Accordingly, Dealer represents and
warrants to Issuer that (i) it has the financial ability to bear the economic
risk of its investment in the Transaction and is able to bear a total loss of
its investment and its investments in and liabilities in respect of the
Transaction, which it understands are not readily marketable, are not
disproportionate to its net worth, and it is able to bear any loss in connection
with the Transaction, including the loss of its entire investment in the
Transaction, (ii) it is an “accredited investor” as that term is defined in
Regulation D as promulgated under the Securities Act, (iii) it is entering into
the Transaction for its own account without a view to the distribution or resale
thereof, (iv) the assignment, transfer or other disposition of the Transaction
has not been and will not be registered under the Securities Act and is
restricted under this Confirmation, the Securities Act and state securities
laws, (v) its financial condition is such that it has no need for liquidity with
respect to its investment in the Transaction and no need to dispose of any
portion thereof to satisfy any existing or contemplated undertaking or
indebtedness and is capable of assessing the merits of and understanding (on its
own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of the Transaction.
 
(d)           Each of Dealer and Issuer agrees and acknowledges that Dealer is a
“financial institution,” “swap participant” and “financial participant” within
the meaning of Sections 101(22), 101(53C) and 101(22A) of Title 11 of the United
States Code (the “Bankruptcy Code”).  The parties hereto further agree and
acknowledge (A) that this Confirmation is (i) a “securities contract,” as such
term is defined in Section 741(7) of the Bankruptcy Code, with respect to which
each payment and delivery hereunder is a “settlement payment,” as such term is
defined in Section 741(8) of the Bankruptcy Code, and (ii) a “swap agreement,”
as such term is defined in Section 101(53B) of the Bankruptcy Code, with respect
to which each payment and delivery hereunder is a “transfer,” as such term is
defined in Section 101(54) of the Bankruptcy Code, and (B) that Dealer is
entitled to the protections afforded by, among other sections, Sections
362(b)(6), 362(b)(17), 546(e), 546(g), 555 and 560 of the Bankruptcy Code.
 
(e)           Each party acknowledges and agrees to be bound by the Conduct
Rules of the Financial Industry Regulatory Authority, Inc. applicable to
transactions in options, and further agrees not to violate the position and
exercise limits set forth therein.
 
(f)            Issuer shall deliver to Dealer an opinion of counsel, dated as of
the Trade Date and reasonably acceptable to Dealer in form and substance, with
respect to the matters set forth in Section 3(a) of the Agreement.
 
(g)           On each anniversary of the Trade Date, Issuer shall deliver to
Dealer an officer’s certificate, signed by an authorized officer, stating the
number of Available Shares (as defined in Section 8(e) below).
 
8.   Other Provisions:
 
(a)           Alternative Calculations and Payment on Early Termination and on
Certain Extraordinary Events.  If Issuer shall owe Buyer any amount pursuant to
Sections 12.2, 12.3, 12.6, 12.7 or 12.9 of the Equity Definitions or pursuant to
Section 6(d)(ii) of the Agreement (a “Payment Obligation”), Issuer shall have
the right, in its sole discretion, to satisfy any such Payment Obligation by the
Share Termination Alternative (as defined below) by giving irrevocable
telephonic notice to Buyer, confirmed in writing within one Scheduled Trading
Day, between the hours of 9:00 A.M. and 4:00 P.M. New York City time on the
Merger Date, Tender Offer Date, Announcement Date, Early Termination Date or
date of cancellation or termination in respect of an Additional Disruption
Event, as applicable (“Notice of Share Termination”); provided that if Issuer
does not elect to satisfy its Payment Obligation by the Share Termination
Alternative, Buyer shall have the right, in its sole discretion, to elect to
require Issuer to satisfy its Payment Obligation by the Share Termination
Alternative, notwithstanding Issuer’s failure to elect or election to the
contrary; and provided further that Issuer shall not have the right to so elect
(but, for the avoidance of doubt, Buyer shall have the right to so elect) in the
event of (i) an Insolvency, a Nationalization, a Tender Offer or a Merger Event,
in each case, in which the consideration or proceeds to be paid to holders of
Shares consists solely of cash or (ii) an Event of Default in which Issuer is
the Defaulting Party or a Termination Event in which Issuer is the Affected
Party, which Event of Default or Termination Event resulted from an event or
events within Issuer’s control.  Upon such Notice of Share
 
 
11

--------------------------------------------------------------------------------

 
 
Termination, the following provisions shall apply on the Scheduled Trading Day
immediately following the Merger Date, the Tender Offer Date, Announcement Date,
Early Termination Date or date of cancellation or termination in respect of an
Additional Disruption Event, as applicable:
 
Share Termination Alternative:
 
Applicable and means that Issuer shall deliver to Dealer the Share Termination
Delivery Property on the date on which the Payment Obligation would otherwise be
due pursuant to Section 12.7 or 12.9 of the Equity Definitions or Section
6(d)(ii) of the Agreement, as applicable (the “Share Termination Payment Date”),
in satisfaction of the Payment Obligation.
     
Share Termination Delivery Property:
 
A number of Share Termination Delivery Units, as calculated by the Calculation
Agent, equal to the Payment Obligation divided by the Share Termination Unit
Price.  The Calculation Agent shall adjust the Share Termination Delivery
Property by replacing any fractional portion of the aggregate amount of a
security therein with an amount of cash equal to the value of such fractional
security based on the values used to calculate the Share Termination Unit Price.
     
Share Termination Unit Price:
 
The value of property contained in one Share Termination Delivery Unit on the
date such Share Termination Delivery Units are to be delivered as Share
Termination Delivery Property, as determined by the Calculation Agent in its
discretion by commercially reasonable means and notified by the Calculation
Agent to Issuer at the time of notification of the Payment Obligation.
     
Share Termination Delivery Unit:
 
In the case of a Termination Event, Event of Default, Delisting or Additional
Disruption Event, one Share or, in the case of an Insolvency, Nationalization,
Merger Event or Tender Offer, a unit consisting of the number or amount of each
type of property received by a holder of one Share (without consideration of any
requirement to pay cash or other consideration in lieu of fractional amounts of
any securities) in such Insolvency, Nationalization, Merger Event or Tender
Offer.  If such Insolvency, Nationalization, Merger Event or Tender Offer
involves a choice of consideration to be received by holders, such holder shall
be deemed to have elected to receive the maximum possible amount of cash.
     
Failure to Deliver:
 
Applicable
     
Other applicable provisions:
 
If Share Termination Alternative is applicable, the provisions of Sections 9.8,
9.9, 9.10, 9.11 (except that the Representation and Agreement contained in
Section 9.11 of the Equity Definitions shall be modified by excluding any
representations therein relating to restrictions, obligations, limitations or
requirements under applicable securities laws as a result of the fact that
Seller is the Issuer of the Shares) and 9.12 of the Equity Definitions will be
applicable as if “Physical Settlement” applied to the Transaction, except that
all references to “Shares” shall be read as references to “Share Termination
Delivery Units”.  If, in the reasonable judgment of Dealer, for any reason, any
securities comprising the Share Termination Delivery Units deliverable pursuant
to this Section 8(a) would not be immediately freely transferable by Dealer
under Rule 144 under the Securities Act, then Dealer may elect to either (x)
accept delivery of such securities notwithstanding any restriction on transfer
or (y) have the provisions set forth in Section 8(b) below apply.



 
12

--------------------------------------------------------------------------------

 


(b)           Registration/Private Placement Procedures.  (i)  With respect to
the Transaction, the following provisions shall apply to the extent provided for
above opposite the caption “Net Share Settlement” in Section 2 or in paragraph
(a) of this Section 8.  If so applicable, then, at the election of Issuer by
notice to Buyer within one Exchange Business Day after the relevant delivery
obligation arises,  but in any event at least one Exchange Business Day prior to
the date on which such delivery obligation is due, either (A) all Shares or
Share Termination Delivery Units, as the case may be, delivered by Issuer to
Buyer shall be, at the time of such delivery, covered by an effective
registration statement of Issuer for immediate resale by Buyer (such
registration statement and the corresponding prospectus (the “Prospectus”)
(including, without limitation, any sections describing the plan of
distribution) in form and content commercially reasonably satisfactory to Buyer)
or (B) Issuer shall deliver additional Shares or Share Termination Delivery
Units, as the case may be, so that the value of such Shares or Share Termination
Delivery Units, as determined by the Calculation Agent to reflect an appropriate
liquidity discount, equals the value of the number of Shares or Share
Termination Delivery Units that would otherwise be deliverable if such Shares or
Share Termination Delivery Units were freely tradeable (without prospectus
delivery) upon receipt by Buyer (such value, the “Freely Tradeable Value”);
provided that, if requested by Dealer, Issuer shall make the election described
in this clause (B) with respect to Shares delivered on all Settlement Dates no
later than one Exchange Business Day prior to the first Expiration Date, and the
applicable procedures described below shall apply to all Shares delivered on the
Settlement Dates on an aggregate basis.  (For the avoidance of doubt, as used in
this paragraph (b) only, the term “Issuer” shall mean the issuer of the relevant
securities, as the context shall require.)
 
(ii)           If Issuer makes the election described in clause (b)(i)(A) above:
 
(A)           Buyer (or an affiliate of Buyer designated by Buyer) shall be
afforded a reasonable opportunity to conduct a due diligence investigation with
respect to Issuer that is customary in scope for underwritten offerings of
equity securities and that yields results that are commercially reasonably
satisfactory to Buyer or such affiliate, as the case may be, in its discretion;
and
 
(B)           Buyer (or an affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Registration Agreement”) on commercially
reasonable terms in connection with the public resale of such Shares or Share
Termination Delivery Units, as the case may be, by Buyer or such affiliate
substantially similar to underwriting agreements customary for underwritten
offerings of equity securities, in form and substance commercially reasonably
satisfactory to Buyer or such affiliate and Issuer, which Registration Agreement
shall include, without limitation, provisions substantially similar to those
contained in such underwriting agreements relating to the indemnification of,
and contribution in connection with the liability of, Buyer and its affiliates
and Issuer, shall provide for the payment by Issuer of all expenses in
connection with such resale, including all registration costs and all fees and
expenses of counsel for Buyer, and shall provide for the delivery of
accountants’ “comfort letters” to Buyer or such affiliate with respect to the
financial statements and certain financial information contained in or
incorporated by reference into the Prospectus.
 
(iii)           If Issuer makes the election described in clause (b)(i)(B)
above:
 
(A)           Buyer (or an affiliate of Buyer designated by Buyer) and any
potential institutional purchaser of any such Shares or Share Termination
Delivery Units, as the case may be, from Buyer or such affiliate identified by
Buyer shall be afforded a commercially reasonable opportunity to conduct a due
diligence investigation in compliance with applicable law with respect to Issuer
customary in scope for private placements of equity securities (including,
without limitation, the right to have made available to them for inspection all
financial and other records, pertinent corporate documents and other information
reasonably requested by them), subject to execution by such recipients of
customary confidentiality agreements reasonably acceptable to Issuer;
 
(B)           Buyer (or an affiliate of Buyer designated by Buyer) and Issuer
shall enter into an agreement (a “Private Placement Agreement”) on commercially
reasonable terms in connection with the private placement of such Shares or
Share Termination Delivery Units, as the case may be, by Issuer to Buyer or
 
 
13

--------------------------------------------------------------------------------

 
 
such affiliate and the private resale of such shares by Buyer or such affiliate,
substantially similar to private placement purchase agreements customary for
private placements of equity securities, in form and substance commercially
reasonably satisfactory to Buyer and Issuer, which Private Placement Agreement
shall include, without limitation, provisions substantially similar to those
contained in such private placement purchase agreements relating to the
indemnification of, and contribution in connection with the liability of, Buyer
and its affiliates and Issuer, shall provide for the payment by Issuer of all
expenses in connection with such resale, including all fees and expenses of
counsel for Buyer, shall contain representations, warranties and agreements of
Issuer reasonably necessary or advisable to establish and maintain the
availability of an exemption from the registration requirements of the
Securities Act for such resales, and shall use best efforts to provide for the
delivery of accountants’ “comfort letters” to Buyer or such affiliate with
respect to the financial statements and certain financial information contained
in or incorporated by reference into the offering memorandum prepared for the
resale of such Shares; and

(C)           Issuer agrees that any Shares or Share Termination Delivery Units
so delivered to Dealer, (i) may be transferred by and among Dealer and its
affiliates, and Issuer shall effect such transfer without any further action by
Dealer and (ii) after the minimum “holding period” within the meaning of Rule
144(d) under the Securities Act has elapsed with respect to such Shares or any
securities issued by Issuer comprising such Share Termination Delivery Units,
Issuer shall promptly remove, or cause the transfer agent for such Shares or
securities to remove, any legends referring to any such restrictions or
requirements from such Shares or securities upon delivery by Dealer (or such
affiliate of Dealer) to Issuer or such transfer agent of seller’s and broker’s
representation letters customarily delivered by Dealer in connection with
resales of restricted securities pursuant to Rule 144 under the Securities Act,
without any further requirement for the delivery of any certificate, consent,
agreement, opinion of counsel, notice or any other document, any transfer tax
stamps or payment of any other amount or any other action by Dealer (or such
affiliate of Dealer).
 
(D)           Issuer shall not take, or cause to be taken, any action that would
make unavailable either the exemption pursuant to Section 4(2) of the Securities
Act for the sale by Issuer to Dealer (or any affiliate designated by Dealer) of
the Shares or Share Termination Delivery Units, as the case may be, or the
exemption pursuant to Section 4(1) or Section 4(3) of the Securities Act for
resales of the Shares or Share Termination Delivery Units, as the case may be,
by Dealer (or any such affiliate of Dealer).
 
(c)           Make-whole Shares. If Issuer makes the election described in
clause (i)(B) of paragraph (b) of this Section 8, then Dealer or its affiliate
may sell (which sale shall be made in a commercially reasonable manner) such
Shares or Share Termination Delivery Units, as the case may be, during a period
(the “Resale Period”) commencing on the Exchange Business Day following delivery
of such Shares or Share Termination Delivery Units, as the case may be, and
ending on the Exchange Business Day on which Dealer completes the sale of all
such Shares or Share Termination Delivery Units, as the case may be, or a
sufficient number of Shares or Share Termination Delivery Units, as the case may
be, so that the realized net proceeds of such sales exceed the Freely Tradeable
Value.  If any of such delivered Shares or Share Termination Delivery Units
remain after such realized net proceeds exceed the Freely Tradeable Value,
Dealer shall return such remaining Shares or Share Termination Delivery Units to
Issuer.  If the Freely Tradeable Value exceeds the realized net proceeds from
such resale, Issuer shall transfer to Dealer by the open of the regular trading
session on the Exchange on the Exchange Trading Day immediately following the
last day of the Resale Period the amount of such excess (the “Additional
Amount”) in cash or in a number of additional Shares (“Make-whole Shares”) in an
amount that, based on the Relevant Price on the last day of the Resale Period
(as if such day was the “Valuation Date” for purposes of computing such Relevant
Price), has a dollar value equal to the Additional Amount.  The Resale Period
shall continue to enable the sale of the Make-whole Shares in the manner
contemplated by this Section 8(c).  This provision shall be applied successively
until the Additional Amount is equal to zero, subject to Section 8(e). For the
avoidance of doubt, under no circumstances shall Issuer be obligated to satisfy
any Additional Amount in cash.
 
(d)           Beneficial Ownership. Notwithstanding anything to the contrary in
the Agreement or this Confirmation, in no event shall Buyer be entitled to
receive, or shall be deemed to receive, any Shares if,
 
 
14

--------------------------------------------------------------------------------

 


immediately upon giving effect to such receipt of such Shares, (i) the
“beneficial ownership” (within the meaning of Section 13 of the Exchange Act and
the rules promulgated thereunder) of Shares by Buyer or any affiliate of Buyer
subject to aggregation with Buyer under such Section 13 and rules or any
“group”, as such term is used in such Section 13 and rules, of which Buyer or
any such affiliate of Buyer is a member or may be deemed to be a member
(collectively, “Buyer Group”) would be equal to or greater than 8% or more of
the outstanding Shares or (ii) Buyer, Buyer Group or any person whose ownership
position would be aggregated with that of Buyer or Buyer Group (Buyer, Buyer
Group or any such person, a “Buyer Person”) under Section 203 of the Delaware
General Corporation Law (the “DGCL Takeover Statute”) or any state or federal
bank holding company or banking laws, or other federal, state or local
regulations or regulatory orders applicable to ownership of Shares (“Applicable
Laws”), owns, beneficially owns, constructively owns, controls, holds the power
to vote or otherwise meets a relevant definition of ownership in excess of a
number of Shares equal to (x) the number of Shares that would give rise to
reporting or registration obligations or other requirements (including obtaining
prior approval by a state or federal regulator) of a Buyer Person under
Applicable Laws (including, without limitation, “interested stockholder” or
“acquiring person” status under the DGCL Takeover Statute) and with respect to
which such requirements have not been met or the relevant approval has not been
received minus (y) 2% of the number of Shares outstanding on the date of
determination (either such condition described in clause (i) or (ii), an “Excess
Ownership Position”).  If any delivery owed to Buyer hereunder is not made, in
whole or in part, as a result of this provision, Issuer’s obligation to make
such delivery shall not be extinguished and Issuer shall make such delivery as
promptly as practicable after, but in no event later than one Exchange Business
Day after, Buyer gives notice to Issuer that such delivery would not result in
the existence of an Excess Ownership Position.  For the avoidance of doubt, in
no event shall Issuer be required to pay cash to Dealer as a result of this
Section 8(d).
 
(e)           Limitations on Settlement by Issuer.  Notwithstanding anything
herein or in the Agreement to the contrary, in no event shall Issuer be required
to deliver Shares in connection with the Transaction in excess of 3,905,904 (as
such number may be adjusted from time to time in accordance with the provisions
hereof) (the “Capped Number”).  Issuer represents and warrants to Dealer (which
representation and warranty shall be deemed to be repeated on each day that the
Transaction is outstanding) that the Capped Number is equal to or less than the
number of authorized but unissued Shares of the Issuer that are not reserved for
future issuance in connection with transactions in the Shares (other than the
Transaction) on the date of the determination of the Capped Number (such Shares,
the “Available Shares”).  In the event Issuer shall not have delivered the full
number of Shares otherwise deliverable as a result of this Section 8(e) (the
resulting deficit, the “Deficit Shares”), Issuer shall be continually obligated
to deliver, from time to time until the full number of Deficit Shares have been
delivered pursuant to this paragraph, Shares when, and to the extent, that (i)
Shares are repurchased, acquired or otherwise received by Issuer or any of its
subsidiaries after the Trade Date (whether or not in exchange for cash, fair
value or any other consideration), (ii) authorized and unissued Shares reserved
for issuance in respect of other transactions prior to such date which prior to
the relevant date become no longer so reserved and (iii) Issuer additionally
authorizes any unissued Shares that are not reserved for other
transactions.  Issuer shall immediately notify Dealer of the occurrence of any
of the foregoing events (including the number of Shares subject to clause (i),
(ii) or (iii) and the corresponding number of Shares to be delivered) and
promptly deliver such Shares thereafter.
 
(f)           Amendments to Equity Definitions.  The following amendments shall
be made to the Equity Definitions:
 
(i)           The first sentence of Section 11.2(c) of the Equity Definitions,
prior to clause (A) thereof, is hereby amended to read as follows: ‘(c) If
“Calculation Agent Adjustment” is specified as the Method of Adjustment in the
related Confirmation of a Share Option Transaction, then following the
announcement or occurrence of any Potential Adjustment Event, the Calculation
Agent will determine whether such Potential Adjustment Event has a material
effect on the theoretical value of the relevant Shares or options on the Shares
and, if so, will (i) make appropriate adjustment(s), if any, to any one or more
of:’ and, the portion of such sentence immediately preceding clause (ii) thereof
is hereby amended by deleting the words “diluting or concentrative” and the
words “(provided that no adjustments will be made to account solely for changes
in volatility, expected dividends, stock loan rate or liquidity relative to the
relevant
 
 
15

--------------------------------------------------------------------------------

 


Shares)” and replacing such latter phrase with the words “(and, for the
avoidance of doubt, adjustments may be made to account solely for changes in
volatility, expected dividends, stock loan rate or liquidity relative to the
relevant Shares)”; and
 
(ii)           Section 11.2(e)(vii) of the Equity Definitions is hereby amended
by deleting the words “diluting or concentrative” and replacing them with
“material”.
 
(g)           Additional Termination Events.  The occurrence of any of the
following shall constitute an Additional Termination Event with respect to which
the Transaction shall be the sole Affected Transaction and Issuer shall be the
sole Affected Party; provided that with respect to any Additional Termination
Event, Dealer may choose to treat part of the Transaction as the sole Affected
Transaction, and, upon the termination of the Affected Transaction, a
Transaction with terms identical to those set forth herein except with a Number
of Warrants equal to the unaffected number of Warrants shall be treated for all
purposes as the Transaction, which shall remain in full force and effect:
 
(i)            Buyer reasonably determines that it is advisable to terminate a
portion of the Transaction so that Buyer’s related hedging activities will
comply with applicable securities laws, rules or regulations;
 
(ii)           the consummation of any transaction (including, without
limitation any merger or consolidation) the result of which is that any Person
(as defined below), directly or indirectly, including through one or more wholly
owned subsidiaries, becomes the Beneficial Owner (as defined below) of more than
75% of the voting power of the Issuer’s capital stock that is at the time
entitled to vote by the holder thereof in the election of the Issuer’s board of
directors (or comparable body);
 
(iii)          the adoption of a plan relating to the Issuer’s liquidation or
dissolution;
 
(iv)          the occurrence of any Prohibited Adjustment Date (as defined
below) following any Adjustment Event (as defined below);
 
(v)           the consolidation or merger of the Issuer with or into any other
Person, or the sale, lease transfer, conveyance or other disposition, in one or
a series of related transactions, of all or substantially all of the Issuer’s
assets and those of the Issuer’s subsidiaries taken as a whole to any Person,
other than (X) any transaction (1) that does not result in a reclassification,
conversion, exchange or cancellation of outstanding Shares and (2) pursuant to
which the holders of 50% or more of the total voting power of all shares of the
Issuer’s capital stock entitled to vote generally in elections of directors
immediately prior to such transaction have the right to exercise, directly or
indirectly, 50% or more of the total voting power of all shares of capital stock
entitled to vote generally in elections of directors of the continuing or
surviving person immediately after giving effect to such transaction or (Y) any
merger primarily for the purpose of changing the Issuer’s jurisdiction of
incorporation and resulting in a reclassification, conversion or exchange of
outstanding Shares solely into shares of common stock of the surviving entity;
or
 
(vi)          the first day on which a majority of the members of the Issuer’s
board of directors are not Continuing Directors (as defined below).
 
However, an Additional Termination Event will be deemed not to have occurred if
more than 90% of the consideration in the transaction or transactions (other
than cash payments for fractional shares and cash payments made in respect of
dissenters’ appraisal rights) which otherwise would constitute an Additional
Termination Event under clause (ii) or (v) above consists of shares of common
stock, depositary receipts or other certificates representing common equity
interests traded or to be traded immediately following such transaction on a
United States national securities exchange and, as a result of the transaction
or transactions, such common stock, depositary receipts or other certificates
representing common equity interests (and any rights attached thereto) and other
applicable consideration will be the reference property
 
 
16

--------------------------------------------------------------------------------

 


for determining the settlement amount for conversions of the Issuer’s
convertible senior debentures due March 15, 2015.
 
“Person” includes any syndicate or group that would be deemed to be a “person”
under Section 13(d)(3) of the Exchange Act.
 
“Beneficial Owner” includes any Person that would be deemed a “beneficial owner”
under Rule 13d-3 and Rule 13d-5 under the Exchange Act.
 
“Continuing Directors” means, as of any date of determination, any member of the
board of directors of the Issuer who (i) was a member of the Issuer’s board of
directors on the date hereof or (ii) was nominated for election or elected to
the Issuer’s board of directors with the approval of a majority of the Issuer’s
directors who were members of the board of directors at the time of the new
director’s nomination or election.
 
“Adjustment Event” means the occurrence of any transaction or event (other than
a stock split or similar change to the Issuer's capitalization) that, in the
reasonable opinion of Dealer (in any capacity) would permit an adjustment to the
Strike Price pursuant to the Agreement, the Equity Definitions or this
Confirmation (whether or not in addition to any other adjustments to the
Transaction) and, but for the Strike Price Limit, Dealer (in any capacity) would
have adjusted the Strike Price to less than USD 14.60;
 
“Prohibited Adjustment Date” means the date that Dealer (in any capacity) would
have been entitled to make an adjustment to the Strike Price pursuant to the
Agreement, the Equity Definitions or this Confirmation but for the Strike Price
Limit.
 
“Strike Price Limit” means the limitation to the Strike Price set forth in the
paragraph under “Strike Price” in Section 2 above.
 
In calculating the amounts owed pursuant to Section 6(e) of the Agreement
following the designation of an Early Termination Date pursuant to clause (iv)
above, and for the avoidance of doubt, Dealer shall be entitled to (i) calculate
Loss as if there were no Strike Price Limit and Dealer (in any capacity) had
made the adjustment to the Transaction it was otherwise entitled to make
pursuant to the Agreement, the Equity Definitions or this Confirmation and (ii)
take into account volatility, expected dividends, expected correlation, stock
loan rate, liquidity or any other economic term relevant to the Shares or to the
Transaction, in each case measured as of any time prior to the Early Termination
Date, in calculating its Loss.
 
(h)           Extension of Settlement.  Dealer may divide any Component into
additional Components and designate the Expiration Date and the Number of
Warrants for each such Component if Dealer determines, in its reasonable
discretion, that such further division is necessary or advisable to preserve
Dealer’s hedging activity hereunder in light of existing liquidity conditions in
the cash market or stock loan market or to enable Dealer to effect purchases of
Shares in connection with its hedging activity hereunder in a manner that would,
if Dealer were Issuer or an affiliated purchaser of Issuer, be in compliance
with applicable legal and regulatory requirements.
 
(i)            Transfer and Assignment.  Buyer may transfer or assign its rights
and obligations hereunder and under the Agreement, in whole or in part, at any
time without the consent of Issuer; provided that at any time at which (i) an
Excess Ownership Position exists  or  (ii) a Hedging Disruption has occurred and
is continuing, if Buyer, in its discretion, is unable to effect a transfer or
assignment to a third party after using its commercially reasonable efforts on
pricing terms reasonably acceptable to Buyer such that an Excess Ownership
Position or a Hedging Disruption, as the case may be, no longer exists, Buyer
may designate any Scheduled Trading Day as an Early Termination Date with
respect to a portion (the “Terminated Portion”) of the Transaction, such that
such Excess Ownership Position or Hedging Disruption, as the case may be, no
longer exists.  In the event that Buyer so designates an Early Termination Date
with respect to a portion of the Transaction, a payment or delivery shall be
made pursuant to Section 6 of the Agreement and Section 8(a) of this
Confirmation as if (i) an Early Termination Date had been designated in respect
of a Transaction having terms identical to the Terminated Portion of the
Transaction, (ii) Issuer shall be the sole Affected Party with respect to such
partial termination and (iii) such portion of the Transaction shall be the only
Terminated Transaction.
 
(j)            Equity Rights.  Buyer acknowledges and agrees that this
Confirmation is not intended to
 
 
17

--------------------------------------------------------------------------------

 


convey to it rights with respect to the Transaction that are senior to the
claims of common stockholders in the event of Issuer’s bankruptcy.  For the
avoidance of doubt, the parties agree that the preceding sentence shall not
apply at any time other than during Issuer’s bankruptcy to any claim arising as
a result of a breach by Issuer of any of its obligations under this Confirmation
or the Agreement.  For the avoidance of doubt, the parties acknowledge that this
Confirmation is not secured by any collateral that would otherwise secure the
obligations of Issuer herein under or pursuant to any other agreement.
 
(k)           Netting and Set-off.
 
(i)            If on any date cash would otherwise be payable or Shares or other
property would otherwise be deliverable hereunder or pursuant to the Agreement
or pursuant to any other agreement between the parties by Issuer to Buyer and
cash would otherwise be payable or Shares or other property would otherwise be
deliverable hereunder or pursuant to the Agreement or pursuant to any other
agreement between the parties by Buyer to Issuer and the type of property
required to be paid or delivered by each such party on such date is the same,
then, on such date, each such party’s obligation to make such payment or
delivery will be automatically satisfied and discharged and, if the aggregate
amount that would otherwise have been payable or deliverable by one such party
exceeds the aggregate amount that would otherwise have been payable or
deliverable by the other such party, replaced by an obligation of the party by
whom the larger aggregate amount would have been payable or deliverable to pay
or deliver to the other party the excess of the larger aggregate amount over the
smaller aggregate amount.
 
(ii)           In addition to and without limiting any rights of set-off that a
party hereto may have as a matter of law, pursuant to contract or otherwise,
upon the occurrence of an Early Termination Date, Buyer shall have the right to
terminate, liquidate and otherwise close out the Transaction and to set off any
obligation or right that Buyer or any affiliate of Buyer may have to or against
Issuer hereunder or under the Agreement against any right or obligation Buyer or
any of its affiliates may have against or to Issuer, including without
limitation any right to receive a payment or delivery pursuant to any provision
of the Agreement or hereunder.  In the case of a set-off of any obligation to
release, deliver or pay assets against any right to receive assets of the same
type, such obligation and right shall be set off in kind.  In the case of a
set-off of any obligation to release, deliver or pay assets against any right to
receive assets of any other type, the value of each of such obligation and such
right shall be determined by the Calculation Agent and the result of such
set-off shall be that the net obligor shall pay or deliver to the other party an
amount of cash or assets, at the net obligor’s option, with a value (determined,
in the case of a delivery of assets, by the Calculation Agent) equal to that of
the net obligation.  In determining the value of any obligation to release or
deliver Shares or any right to receive Shares, the value at any time of such
obligation or right shall be determined by reference to the market value of the
Shares at such time, as determined by the Calculation Agent.  If an obligation
or right is unascertained at the time of any such set-off, the Calculation Agent
may in good faith estimate the amount or value of such obligation or right, in
which case set-off will be effected in respect of that estimate, and the
relevant party shall account to the other party at the time such obligation or
right is ascertained.
 
(iii)           Notwithstanding any provision of the Agreement (including
without limitation Section 6(f) thereof) and this Confirmation (including
without limitation this Section 8(k)) or any other agreement between the parties
to the contrary, (A) Issuer shall not net or set off its obligations under the
Transaction against its rights against Buyer under any other transaction or
instrument and (B) in the event of bankruptcy or liquidation of Issuer, neither
party shall have the right to set off any obligation that it may have to the
other party under the Transaction against any obligation such other party may
have to it under the Agreement, this Confirmation or any other agreement between
the parties hereto, by operation of law or otherwise.  Buyer will give notice to
Issuer of any netting or set off effected under this provision.
 
(l)            Effectiveness.  If, prior to the Effective Date, Buyer reasonably
determines that it is advisable to cancel the Transaction because of concerns
that Buyer’s related hedging activities could be viewed as not complying with
applicable securities laws, rules or regulations, the Transaction shall be
cancelled and shall not become effective, and neither party shall have any
obligation to the other party in respect of the Transaction.
 
 
18

--------------------------------------------------------------------------------

 


(m)           Amendment.  If the Initial Purchasers party to the Purchase
Agreement exercise their right to purchase additional convertible debentures as
set forth therein, then, at the discretion of Issuer, Dealer and Issuer will
either enter into a new confirmation evidencing additional warrants to be issued
by Issuer to Dealer or amend this Confirmation to evidence such additional
warrants (in each case on pricing terms acceptable to Dealer and Issuer) (such
additional confirmation or amendment to this Confirmation to provide for the
payment by Dealer to Issuer of the additional premium related thereto in an
amount to be agreed between the parties).
 
(n)           Lock Up.  Prior to the first anniversary of the Trade Date, if the
Initial Purchasers party to the Purchase Agreement exercise their right to
purchase additional convertible debentures set forth therein and Issuer does not
elect to issue the maximum number of Additional Warrants (as defined below) as
provided in paragraph (m) above, Issuer shall not issue or enter into any
warrant, a call option, a variable forward or other derivative linked to the
Shares (collectively, “Warrants”), whether cash settled and/or physically
settled and/or net share settled, without a prior written consent of Dealer
which shall not be unreasonably withheld, unless such Warrants are issued (i)
pursuant to any present or future employee, director or consultant benefit plan
or program of Issuer or any hedging arrangements in respect thereof, (ii) to all
Issuer’s stockholders as a free distribution or a distribution for less than the
fair market value of such Warrants (as determined by the Calculation Agent),
(iii) as part of mandatorily convertible units in a bona fide capital raising
transaction unrelated to the convertible debentures sold pursuant to the
Purchase Agreement, or (iv) as part of a bona fide Share repurchase transaction
unrelated to the convertible debentures sold pursuant to the Purchase
Agreement.  “Additional Warrants” shall equal to the product of (i) the Warrant
Entitlement, (ii) the initial conversion rate of the convertible debentures and
(iii) the aggregate principal amount of the additional convertible debentures
purchased by the Initial Purchasers divided by USD1,000.
 
(o)            Designation by Dealer.  Notwithstanding any other provision in
this Confirmation to the contrary requiring or allowing Dealer to purchase,
sell, receive or deliver any Shares or other securities to or from Issuer,
Dealer may designate any of its affiliates to purchase, sell, receive or deliver
such Shares or other securities and otherwise to perform Dealer’s obligations in
respect of the Transaction and any such designee may perform such
obligations.  Dealer shall be discharged of its obligations to Issuer to the
extent of any such performance.
 
(p)            Disclosure.  Effective from the date of commencement of
discussions concerning the Transaction, Issuer and each of its employees,
representatives, or other agents may disclose to any and all persons, without
limitation of any kind, the tax treatment and tax structure of the Transaction
and all materials of any kind (including opinions or other tax analyses) that
are provided to Issuer relating to such tax treatment and tax structure.
 
(q)           Counterparts. This Confirmation may be executed in several
counterparts, each of which shall be deemed an original but all of which
together shall constitute one and the same instrument.
 
(r)           Waiver of Trial by Jury.  EACH OF ISSUER AND DEALER HEREBY
IRREVOCABLY WAIVES (ON ITS OWN BEHALF AND, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ON BEHALF OF ITS STOCKHOLDERS) ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THE TRANSACTION OR THE ACTIONS OF DEALER OR ITS
AFFILIATES OR ISSUER OR ITS AFFILIATES IN THE NEGOTIATION, PERFORMANCE OR
ENFORCEMENT HEREOF.
 
(s)           Submission to Jurisdiction. Each party hereby irrevocably and
unconditionally submits for itself and its property in any legal action or
proceeding by the other party against it relating to the Transaction to which it
is a party, or for recognition and enforcement of any judgment in respect
thereof, to the exclusive jurisdiction of the Supreme Court of the State of New
York, sitting in New York County, the courts of the United States of America for
the Southern District of New York, and appellate courts from any thereof.
 
(t)           Governing Law.  THIS CONFIRMATION SHALL BE GOVERNED BY THE LAWS OF
THE STATE OF NEW YORK (WITHOUT REFERENCE TO ITS CHOICE OF LAW DOCTRINE).
 
 
19

--------------------------------------------------------------------------------

 
 
[logo2.jpg]


Counterparty hereby agrees (a) to check this Confirmation carefully and
immediately upon receipt so that errors or discrepancies can be promptly
identified and rectified and (b) to confirm that the foregoing (in the exact
form provided by Dealer) correctly sets forth the terms of the agreement between
Dealer and Counterparty with respect to the Transaction, by manually signing
this Confirmation or this page hereof as evidence of agreement to such terms and
providing the other information requested herein and immediately returning an
executed copy to John Servidio, Facsimile No. 704-208-2869.
 
Dealer is regulated by the Financial Services Authority.


BANK OF AMERICA, N.A.




By:
/s/ Christopher A. Hutmaker
 
Name: 
     Christopher A. Hutmaker
 
Title:
     Managing Director
             
By:
   
Name:
   
Title:
   





Confirmed and Acknowledged as of the date first above written:

 
SUNPOWER CORPORATION
 
 
By: 
/s/ Tom Werner
   
Name:  Tom Werner
   
Title:  CEO
 



 
 

--------------------------------------------------------------------------------

 


Annex A
 


For each Component of the Transaction, the Number of Warrants and Expiration
Date is set forth below.


Component Number
Number of Warrants
Expiration Date
1
65,098
June 15, 2015
2
65,098
June 16, 2015
3
65,098
June 17, 2015
4
65,098
June 18, 2015
5
65,098
June 19, 2015
6
65,098
June 22, 2015
7
65,098
June 23, 2015
8
65,098
June 24, 2015
9
65,098
June 25, 2015
10
65,098
June 26, 2015
11
65,098
June 29, 2015
12
65,098
June 30, 2015
13
65,098
July 1, 2015
14
65,098
July 2, 2015
15
65,098
July 6, 2015
16
65,098
July 7, 2015
17
65,098
July 8, 2015
18
65,098
July 9, 2015
19
65,098
July 10, 2015
20
65,098
July 13, 2015
21
65,098
July 14, 2015
22
65,098
July 15, 2015
23
65,098
July 16, 2015
24
65,098
July 17, 2015
25
65,098
July 20, 2015
26
65,098
July 21, 2015
27
65,098
July 22, 2015
28
65,098
July 23, 2015
29
65,098
July 24, 2015
30
65,110
July 27, 2015



 

--------------------------------------------------------------------------------